El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Manejar un vehículo de motor implica ciertos riesgos, entre los cuales están los asociados con las condiciones de la carretera, visibilidad, velocidad, destreza de otros con-*751ductores y el tipo de vehículo de motor. Este recurso nos permite concienciar y enfatizar sobre el deber que tienen los conductores de vehículos pesados que transportan mer-cancía, de que éstos no sólo estén en condiciones adecua-das, sino que observen rigurosamente los límites de tara (peso) para lo cual fueron diseñados en aras de la seguri-dad personal, el mantenimiento y la preservación de las vías públicas.
I
Este drama judicial se inició el 8 de enero de 1987. Sa-turnino Cruz Concepción, acompañado de su hijo Rafael Cruz Batista, se dirigió en horas de la mañana desde Que-bradillas hacia Ochoa Fertilizer Corp. (Ochoa), en Guánica. Conducía un camión de tipo plataforma, modelo Ford 1977, tablilla 7038HP, propiedad de Miguel Mercado Estremera, asegurado con la Corporación Insular de Seguros. El camión carecía de reflectores en la parte posterior de la plataforma. Sus luces traseras estaban opacas, una más que la otra. Iba a recoger una carga de fertilizan-tes en Ochoa para ser entregadas en unas fincas de la Au-toridad de Tierras en Barceloneta. Anteriormente a esto, Cruz Concepción había hecho cerca de veintiocho (28) via-jes con igual propósito.
Al llegar a Ochoa aproximadamente a la 1:30 de la tarde, con previa autorización de Luis Vázquez —supervisor de despacho— empleados de Ochoa procedieron a car-gar el camión con cuatrocientos (400) quintales —cuarenta mil (40,000) libras— del fertilizante urea, lo que repre-sentó doce mil ochocientas (12,800) libras en exceso de su carga máxima autorizada. La carga fue cubierta con una lona encerada de color oscuro y opaco. A eso de las 3:30 P.M., el camión salió de regreso hacia Quebradillas por la Carr. Núm. 2. En las proximidades de Sabana Grande, el camión perdió una pieza de la parte superior del tubo del *752silenciador; en Mayagüez, se le ajustó la batería, así como el manto protector.(1)
Aproximadamente a las 7:00 p.m., antes de llegar a la cuesta del sector “La Cadena”, el camión comenzó a con-frontar desperfectos mecánicos con el sistema de transmi-sión manual. Cruz Concepción detuvo el camión en uno de los dos (2) carriles en dirección hacia Aguadilla y, por ins-trucciones del policía Milton Torres,(2) lo estacionó fuera de la carretera. Informó al agente que de no poder solucionar el problema, solicitaría ayuda y dejaría el camión en ese lugar. Hallaron una manga suelta y la conectaron. El ca-mión reinició la marcha a una velocidad aproximada de ocho (8) a diez (10) millas por hora (m.p.h.).
Ese mismo día, los recién casados Jorge L. Montalvo Feliciano y Marisel Burgos Mejías regresaban de su luna de miel. Arribaron a las 9:30 p.m. al Aeropuerto Eugenio María de Hostos en Mayagüez, donde fueron recibidos por algunos familiares, a saber: Nilda Feliciano (madre de Jorge); Nereida Feliciano (tía); Iris Mejías (madre de Marisel), y por el menor Jorge Burgos Mejías. Todos abordaron el vehículo Chevrolet, Nova, 1977, tablilla 51R152, propiedad de Iris Mejías, asegurado con una póliza expedida por la Puerto Rican American Insurance Co. (P.R.A.I.Co.). Mon-talvo Feliciano ocupó el asiento del conductor y a su lado estaban su esposa Marisel y suegra Iris; en el asiento posterior, se acomodaron los demás ocupantes.(3) Emprendie-ron el viaje de regreso hacia Aguadilla, donde todos residían.
Cerca del kilómetro 123.6 de la Carr. Núm. 2, el camión conducido por Cruz Concepción discurría por el carril dere-cho en dirección sur a norte, esto es de Mayagüez hacia *753Aguadilla. En esa área, la vía consta de cuatro (4) carriles, —dos (2) en cada dirección— y una isleta central que se-para ambas direcciones. Para entonces no existía alum-brado público y la velocidad máxima permitida era de cin-cuenta y cinco (55) m.p.h. Simultáneamente y en orden sucesivo, iban por el mismo carril derecho: una grúa, ma-nejada por Luis Morales, a una velocidad de cuarenta (40) a cuarenta y cinco (45) m.p.h., y el vehículo conducido por Montalvo Feliciano, a una velocidad de cuarenta y cinco (45) m.p.h. La grúa tenía encendidas unas luces reflectoras color ámbar, ubicadas en la capota, y el vehículo de Mon-talvo Feliciano mantenía una distancia aproximada de dos y medio (2 1/2) carros. Así las cosas, cerca de las 10:00 p.m., mientras subía una empinada cuesta en el kilómetro 123.6,(4) un acompañante alertó a Morales sobre la presen-cia del camión. Este logró desviar la grúa hacia la iz-quierda, y evitó así el impacto. Desafortunadamente, Mon-talvo Feliciano continuó e impactó violentamente la parte posterior del camión e incrustó su automóvil debajo de la plataforma de éste, que era manejado por Cruz Concepción. En el aparatoso accidente fallecieron Marisel Burgos Me-jias e Iris Mejías; los otros pasajeros sufrieron severas lesiones.
Por estos hechos, Montalvo Feliciano, los otros ocupan-tes del vehículo, así como familiares de las víctimas, insta-ron demandas ante el entonces Tribunal Superior, Sala de Mayagüez, contra Cruz Concepción; Mercado Estremera; Corporación Insular de Seguros; la Autoridad de Tierras, y Ochoa. Reclamaron resarcimiento por los daños sufridos. Posteriormente, Ochoa formuló demanda de tercero contra P.R.A.I.Co. Todos éstos negaron responsabilidad.
*754El 3 de junio de 1991 el Tribunal Superior, Sala de Ma-yagüez (Hon. Antonio R. Barceló, Juez), previa vista evi-denciaría en la que recibió abundante prueba testifical, pe-ricial y documéntale(5) —fotos del accidente— resolvió en sus méritos el aspecto de la negligencia. Mediante una ela-borada y analítica resolución, el ilustrado foro impuso ne-gligencia concurrente a ambos conductores: un setenta y cinco por ciento (75%) de responsabilidad a los demanda-dos Cruz Concepción, Mercado Estremera, Corporación Insular de Seguros y Ochoa.(6) El restante veinticinco por ciento (25%) de responsabilidad lo adjudicó al conductor del auto, Montalvo Feliciano; la dueña del vehículo, Iris Mejías (fallecida(7) y su aseguradora (P.R.A.I.Co.). Señaló para una fecha posterior la vista para recibir prueba de los *755daños. Inconformes los demandados originales,(8) así como P.R.A.I.Co.,(9) recurrieron ante nos. Cuestionan los grados de responsabilidad impuestos.
h — I I — 1 I — I
 La responsabilidad civil, derivada de actos u omi-siones culposas o negligentes, se rige por el Art. 1802 de nuestro Código Civil, 3.1 L.P.R.A. sec. 5141.(10) J.A.D.M. v. Centro Com. Plaza Carolina, 132 D.P.R. 785 (1993); Elba A.B.M. v. U.P.R., 125 D.P.R. 294 (1990); Valle v. Amer. Inter. Ins. Co., 108 D.P.R. 692 (1979); Gierbolini v. Employers Fire Ins. Co., 104 D.P.R. 853 (1976).
Para que exista esa responsabilidad, es necesario que ocurra un daño, una acción u omisión negligente y la co-rrespondiente relación causal entre el daño y la conducta culposa o negligente. Ramírez v. E.L.A., 140 D.P.R. 385 (1996); Tormos Arroyo v. D.I.P., 140 D.P.R. 265 (1996); Monllor v. Soc. de Gananciales, 138 D.P.R. 600 (1995).
La culpa o negligencia es falta del debido cuidado, esto es, no anticipar ni prever las consecuencias racionales de un acto, o de la omisión de un acto, que una persona prudente habría de prever en tales circunstancias. Ramos v. Carlo, 85 D.P.R. 353, 358 (1962). La necesidad de una convivencia social ordenada impone un deber general de *756corrección y prudencia en relación con los demás ciudadanos. El acto es ilícito en sentido extracontractual cuando viola los deberes generales de corrección o conducta correcta, deberes que no están escritos en los códigos pero que representan el presupuesto mínimo sobreentendido del orden de la vida social. Ramos v. Carlo, supra.
“La culpa consiste en la omisión de la diligencia exigible, mediante cuyo empleo podría haberse evitado el resultado dañoso.” C. Rogel Vide, La Responsabilidad Civil Extracontractual, Madrid, Ed. Civitas, 1976, pág. 90. La diligencia exigible es la que cabe esperar del ser humano medio, el buen pater familias. Si el daño es previsible por éste, hay responsabilidad; si no es previsible, estamos generalmente en presencia de un caso fortuito. Jiménez v. Pelegrina Espinet, 112 D.P.R. 700, 704 (1982). Un elemento esencial de la responsabilidad por culpa o negligencia es el factor de la previsibilidad y el riesgo involucrado en el caso específico. El deber de cuidado incluye tanto la obligación de anticipar como la de evitar la ocurrencia de daños, cuya probabilidad es razonablemente previsible. Elba A.B.M. v. U.P.R., supra. El deber de anticipar y prever los daños no se extiende a todo riesgo posible. “Lo esencial es que se tenga el deber de prever en forma general consecuencias de determinada clase.” Ginés Meléndez v. Autoridad de Acueductos, 86 D.P.R. 518, 524 (1962).
En nuestro ordenamiento rige la teoría de causalidad adecuada. “[N]o es causa toda condición sin la cual no se hubiera producido el daño, sino la que ordinariamente lo produce según la experiencia general.” Soc. de Gananciales v. Jerónimo Corp., 103 D.P.R. 127, 134 (1974). Véanse: J. Santos Briz, Derecho de Daños, Ed. Rev. Der. Privado, 1963, pág. 215 y ss.; Jiménez v. Pelegrina Espinet, supra; Soto Cabral v. E.L.A., 138 D.P.R. 298 (1995); Miranda v. E.L.A., 137 D.P.R. 700 (1994). Así pues, “[u]n daño parece ser el resultado natural y probable de un acto negligente si después del suceso, y mirándolo retroactivamente el acto que se alega ser negligente, tal daño aparece como la con-*757secuencia razonable y ordinaria del acto”. Torres Trumbull v. Pesquera, 97 D.P.R. 338, 343-344 (1969).
De otra parte, la Ley de Vehículos y Tránsito de Puerto Rico, Ley Núm. 141 de 20 de julio de 1960, según enmendada, 9 L.P.R.A. see. 301 et seq., reglamenta todo lo concerniente al uso de las carreteras, el manejo de los vehículos de motor y la velocidad. Es principio básico consagrado en dicha ley que “[l]a velocidad de un vehículo deberá regularse con el debido cuidado, teniendo en cuenta el ancho, tránsito, uso y condiciones de la vía pública. Nadie deberá guiar a una velocidad mayor de la que le permita ejercer el debido dominio del vehículo y reducir la velocidad o parar cuando sea necesario para evitar un accidente”. (Énfasis suplido.) 9 L.P.R.A. see. 841. Entre los requisitos básicos exigidos por dicha ley se destacan los siguientes: que todo conductor esté física y mentalmente capacitado, además de haber sido autorizado previamente para ello. 9 L.P.R.A. sees. 651 y 653. Respecto a los vehículos de motor, es esencial que posean dos (2) luces rojas posteriores, visibles a una distancia no menor de quinientos (500) pies; dos (2) reflectores rojos precisamente para facilitar la visibilidad nocturna de sus dimensiones, 9 L.P.R.A. sees. 1273 y 1277(a), y que no transiten sobrecargados por las vías públicas, 9 L.P.R.A. see. 1371.(11) Los fundamentos de este requisito son evidentes: un vehículo sobrecargado no funciona con la normalidad deseada, constituye un peligro para los demás conductores y usuarios de la vía, y contribuye a un rápido deterioro de las zonas de rodaje.
Sobre la velocidad, aunque la ley establece unos límites máximos, la jurisprudencia ha reconocido que ello no significa que el conductor esté autorizado a ir a ese máximo todo el tiempo. Vda. de Vila v. Guerra Mondragón, 107 D.P.R. 418 (1978). Como contraparte, es “ilegal que *758cualquier persona conduzca un vehículo a una velocidad tan lenta que impida u obstruya el movimiento normal y razonable del tránsito, excepto cuando sea necesario una velocidad reducida para'la conducción segura, o por tra-tarse de una cuesta, o cuando se trate de un vehículo pe-sado de motor que por necesidad o en cumplimiento de la ley, vaya a velocidad reducida”. 9 L.P.R.A. see. 842.
Finalmente, es pertinente recordar que la Ley de Vehículos y Tránsito de Puerto Rico consagra la regla de distancia prudente,(12) a saber, “que el mantenimiento de lo que pueda constituir una ‘distancia prudente’ se le deja a la persona que conduce el automóvil que sigue al que precede, por ser ella la que puede controlar con mayor facilidad el espacio vacío que debe existir entre ambos vehículos. La misma regla prevalecerá en cuanto al segundo y tercer vehículos de ser tres los vehículos que transitan en orden sucesivo”. Sociedad de Gananciales v. Pérez González, 90 D.P.R. 194, 195-196 (1964).
Con este trasfondo estatutario y doctrinario en mente, analicemos el ámbito de negligencia.
IV
De entrada, están presentes todos los elementos de una causa de acción válida bajo el Art. 1802 del Código Civil, supra: daño, conducta culposa o negligente y relación causal entre ambos.
El ilustrado foro sentenciador concluyó en sus determi-naciones de hechos que la causa próxima principal del ac-cidente fue la negligencia del conductor del camión al ma-nejarlo en las condiciones en que se encontraba, durante la *759noche, sin tomar las debidas precauciones. Expongámos-las: Primero, la carga máxima autorizada del camión era veintisiete mil doscientas (27,200) libras, no obstante em-pleados de Ochoa —siguiendo las órdenes de un supervisor— lo cargaron con cuarenta mil (40,000) libras, es decir, doce mil ochocientas (12,800) libras de sobrepeso. Así lo admitió durante la vista el Sr. Miguel A. Pacheco Cintrón, ejecutivo de la empresa.(13) Esta situación, de por sí, cons-tituía un serio impedimento legal para transitar por la vía pública. Ante estas circunstancias, era razonablemente previsible que una sobrecarga del camión tan sustancial, reduciría su capacidad de velocidad e impediría su funcio-namiento normal y crearía, a su vez, una grave condición de riesgo y peligrosidad. En vista de ello, la responsabili-dad de Cruz Concepción es compartida con Ochoa, que in-currió directamente en negligencia al cargar en exceso el camión e hizo caso omiso de la carga máxima autorizada. Aunque el foro sentenciador utilizó la figura de contratista independiente para imponerle responsabilidad a Ochoa, resolvemos que ésta no es de aplicación, toda vez que su responsabilidad por el daño dimana del acto de sobre-cargarlo.
Segundo, el camión no tenía reflectores en la parte posterior de la plataforma, conforme la Sec. 6-207 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 1277.(14) Indudablemente, este hecho fue determinante y dificultó que no fuera divisado con suficiente anticipación. Tercero, la condición de las luces traseras tampoco era ade-cuada, éstas estaban opacas, lo que disminuía significati-vamente su visibilidad. Cuarto, debido a las condiciones deterioradas del tubo de escape y silenciador, el camión emitía un denso humo negro. Quinto, el riesgo así creado *760aumentó al cubrirse la carga con una lona oscura, no re-flectora, poco visible. Sexto, la velocidad extremadamente lenta (8 a 10 m.p.h.) del camión lo convertía, para todos los fines prácticos, en un camión detenido en plena vía pública, situación que por constituir un grave riesgo está prohibida por la ley. 9 L.P.R.A. see. 842. Recuérdese que esta lentitud fue parte del incumplimiento de la ley, consecuencia natural del sobrepeso del camión y no una necesidad o medida cautelar para una conducción segura.
Todos estos factores analizados en conjunto, a juicio del juzgador, propiciaron la ocurrencia del accidente. Cierta-mente, transitar dicho camión por la vía de rodaje creó una condición inminentemente peligrosa para los demás vehículos. Esas conclusiones merecen nuestro aval y no las alteraremos.
De otra parte, el foro de instancia impuso negligencia concurrente a Montalvo Feliciano, conductor del vehículo accidentado. Conforme los hechos, Morales, como chofer de la grúa, logró esquivar el camión haciendo un viraje súbito hacia el carril izquierdo. A pesar de que el automóvil con-ducido por Montalvo Feliciano iba a una velocidad menor que la permitida, el tribunal estimó que la distancia de dos y medio (2 1/2) carros de la grúa no era prudente. Coinci-dimos, pero estimamos que la proporción en negligencia debe aumentarse a cincuenta por ciento (50%). Veamos.
Según expresado, el concepto de “distancia prudente” consagrado en la Ley de Vehículos y Tránsito de Puerto Rico, “le deja a la persona que conduce el automóvil... por ser ella la que puede controlar con mayor facilidad el espa-cio vacío que debe existir entre ambos vehículos”. Sociedad de Gananciales v. Pérez González, supra, págs. 195-196. Reiteramos la exigencia contenida en la Ley de Vehículos y Tránsito de Puerto Rico a los fines de que la distancia debe ser la que permita a otro vehículo colocarse al frente con seguridad y a una velocidad que permita al conductor re-ducir y detenerse totalmente —de ser necesario— para evi-tar un posible accidente.
*761Es evidente que la distancia observada por Montalvo Feliciano no fue suficiente, pues no pudo esquivar el camión, como lo hizo el chofer de la grúa. Resulta improbable que a una velocidad de cuarenta y cinco (45) m.p.h. y aproximadamente dos y medio (2 1/2) carros de distancia, hubiese podido hacerlo. Ante estas circúnstancias, “[e]ra su obligación ir atento a la carretera y de los demás automóviles que por ella transitaban. Es deber de todo conductor tener el vehículo que conduce bajo constante control en todo momento, de suerte que pueda detener con tiempo su marcha si de pronto surge una situación de emergencia”. Brazee v. Wise, 83 D.P.R. 179, 183 (1961).
El examen de las fotografías confirma que aunque Mon-talvo Feliciano conducía el vehículo a una velocidad menos que la permitida, no guardaba una distancia prudente de la grúa, lo que propició que el automóvil quedara total-mente incrustado debajo de la plataforma del camión. Ello le impidió que pudiera frenar a tiempo o con seguridad, cambiar de carril y evitar el impacto. El conductor Mon-talvo Feliciano fue negligente al no tomar las medidas de precaución necesarias y no actuar como un hombre pru-dente y razonable que, en circunstancias normales, hu-biése reaccionado: guardando distancia, frenando o des-viando el automóvil hacia otro carril. Cf. Banchs v. Colón, 89 D.P.R. 481 (1963).
Por último, la aseguradora P.R.A.I.Co. intenta estable-cer que el causante del accidente fue el conductor de la grúa, Luis Morales, por mantener encendidos los biombos color ámbar sin acarrear ningún vehículo. Aparte de que los hechos expuestos derrotan esa contención, pretender en esta etapa del litigio imponerle responsabilidad a quien no fue ni es parte, y contra quien no se ha presentado ninguna reclamación, es improcedente. Véase Torres v. A.F.F., 94 D.P.R. 314, 318 (1967). La participación de Morales se li-mitó a ser testigo durante la vista evidenciaría en instancia. Además, ante el supuesto propuesto de que el re-flejo de las luces de la grúa efectivamente disminuía la vi-*762sibilidad de Montalvo Feliciano, muy bien pudo éste dis-tanciarse de la grúa o simplemente cambiar de carril. No optó por ninguna de estas alternativas.
Por los fundamentos expuestos, modificaremos en cin-cuenta por ciento (50%) la adjudicación y proporción de los respectivos grados de negligencia. Así modificada, se con-firma la resolución recurrida y devolvemos los autos origi-nales al tribunal de instancia para la continuación de los procedimientos de manera compatible con lo aquí resuelto.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Rebollo López emitió una opi-nión disidente, a la cual se une el Juez Asociado Señor Hernández Denton. La Juez Asociada Señora Naveira de Rodón disintió sin opinión escrita.
— O —

 En esta ocasión, el policía Milton Torres llegó hasta el camión y les ofreció asistencia a los ocupantes.


 Dicho oficial había socorrido previamente a Cruz Concepción cuando el ca-mión se detuvo en Mayagüez.


 Nilda Feliciano, detrás del conductor; Nereida Feliciano en el centro y el menor detrás del asiento del pasajero.


 Frente al hoy conocido Estadio de Béisbol Juan “Canena” Marques y al Par-que Acuático Las Cascadas.


 Los demandantes presentaron como testigos a los codemandados Cruz Con-cepción y Mercado Estremera), al policía Torres, a Morales (chofer de la grúa), a José López Rodríguez, Rafael Cruz Batista y al ingeniero y abogado Jaime Rivera Torres, especialista en investigación, evaluación y reconstrucción de accidentes. Por los co-demandados Cruz Concepción, Mercado Estremera y su aseguradora, Corporación Insular de Seguros, testificaron el policía José A. Ruiz Cabán, el Sargento de la Policía William Vale y al Ing. Eric D. Cintrón, especialista en investigación, evalua-ción y reconstrucción de accidentes. La codemandada Ochoa Fertilizer Corp. (Ochoa) presentó a los testigos Pacheco Cintrón y Juan M. Aguayo Navarro, este último como especialista en investigación, evaluación y reconstrucción de accidentes.
Los litigantes estipularon que de sentarse a declarar los demandantes que via-jaban en el vehículo el día del accidente, su testimonio sería al efecto de no recordar nada de los hechos relacionados con la ocurrencia del evento dañoso.


 La acción contra la Autoridad de Tierras fue desestimada antes, mediante Sentencia parcial de 12 de mayo de 1988.


 Es “ ‘regla general reconocida en esta jurisdicción, que la negligencia del conductor de un vehículo no puede imputarse a un pasajero’ ”. Pacheco v. Pomoles, 55 D.P.R. 341, 345 (1939). Véase Flores v. F. & J.M. Carrera, Inc., 83 D.P.R. 332, 333 (1961), según citado en Vélez Rodríguez v. Amaro Cora, 138 D.P.R. 182 (1995).
La responsabilidad de la fenecida Iris Mejías no estuvo predicada en su condi-ción de pasajera al momento del accidente y sí como dueña del vehículo y por haber autorizado a Montalvo Feliciano a conducirlo. Así lo dispone la Sec. 13-101 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 1751:
“El dueño de cualquier vehículo de motor será responsable de los daños y per-juicios que se causen mediante la operación de dicho vehículo, interviniendo culpa o negligencia, cuando el referido vehículo sea operado o esté bajo el control físico y real de cualquier persona que, con el fin principal de operarlo, o de hacer o permitir que el mismo sea operado por tercera persona, obtenga su posesión mediante autoriza-ción expresa o tácita del dueño. (Enfasis suplido.) Véanse: Nieves Vélez v. Bansander Leasing Corp., 136 D.P.R. 827 (1994); McGee Quiñones v. Palmer, 91 D.P.R. 464 (1964).


 Sostienen que erró el tribunal de instancia al imponerles un setenta y cinco por ciento (75%) de la negligencia y que el foro sentenciador hizo determinaciones lácticas no sostenidas por la prueba.


 En su alegato señala como único error que:
“Incidió el honorable tribunal de instancia al imponer responsabilidad en un 25% a los asegurados de PRAICO, Jorge L. Montalvo e Iris Mejias Vda. de Burgos, sin que desfilara prueba alguna que permitiera al tribunal tan siquiera inferir tal negligencia.” Caso Núm. CE-91-410, Alegato de la peticionaria Puerto Rican American Insurance Company, pág. 6.


 Dispone:
“El que por acción u omisión causa daño a otro, interviniendo culpa o negligen-cia, está obligado a reparar el daño causado. La imprudencia concurrente del perju-dicado no exime de responsabilidad, pero conlleva la reducción de la indemnización.” 31 L.P.R.A. see. 5141.


 AI respecto, durante 1978 el Departamento de Obras Públicas promulgó el “Reglamento para fijar las dimensiones y pesos máximos de los vehículos y sus car-gas autorizadas a transitar por las vías públicas de Puerto Rico”.


 Dispone:
“(a) Todo conductor se mantendrá a una distancia prudente del vehículo en movimiento que inmediatamente le preceda, de acuerdo con la velocidad y condicio-nes de la vía pública y demás circunstancias que afecten la seguridad. En todo caso, cuando el límite de la velocidad autorizada por el área fuere mayor de veinticinco (25) millas por hora, dejará espacio suficiente para que cualquier vehículo que lo rebase pueda colocársele al frente con seguridad.” 9 L.P.R.A. sec. 1139(a).


 También admitió que no era la primera vez que el camión era sobrecargado. Apéndice I, pág. 36.


 “qigdo vehículo de motor y arrastre deberá llevar en su parte posterior dos (2) reflectores rojos ... para indicar el ancho del vehículo.” 9 L.P.R.A. sec. 1277(a). En la actualidad, dicho requisito permanece intacto, pero durante el 1995, dicha sección fue enmendada para requerir la instalación de líneas reflectivas en toda la extensión de los parachoques frontales y posteriores.